Name: Commission Regulation (EC) No 3140/93 of 15 November 1993 amending Regulation (EEC) No 2783/93 opening a standing invitation to tender for the resale on the internal market of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 93 Official Journal of the European Communities No L 281 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 3140/93 of 15 November 1993 amending Regulation (EEC) No 2783/93 opening a standing invitation to tender for the resale on the internal market of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2783/93 (3) opening a standing invitation to tender for the resale on the internal market of a total quantity of 200 000 tonnes of durum wheat held by the Italian intervention agency with a view to its processing in the other Member States have fixed the minimum resale price at ECU 130 per tonne ; Whereas in the present situation on the market the quan ­ tity of durum wheat held by the Italian intervention agency put up for sale on the internal market of the Community should be increased to 400 000 tonnes ; Whereas in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 120 per tonne ; Article 1 Regulation (EEC) No 2783/93 is amended as follows : 1 . in Article 1 'of 200 000 tonnes' is replaced by 'of 400 000 tonnes' ; 2. in Article 4 'ECU 130 per tonne' is replaced by 'ECU 120 per tonne'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 252, 9 . 10 . 1993, p. 17.